Motion “for an order permitting the District-Attorney of Sullivan County or Meyer A. Novick, attorney for the appellant, to print record of this case, together with the appellant’s brief, for the purpose of perfecting the appeal taken therein, and to charge the cost thereof to the expenses of this trial pursuant to sections 606, 607 and 608 of the Correction Law,” denied. The court does not now pass upon the question as to whether the proposed printing disbursements on appeal would properly be included as an expense of the trial. The allowance of the item is in the first instance to be determined by the State or county officials. Hill, P. J., Crapser and Heffeman, JJ., concur; McNamee and Bliss, JJ., concur in denying the motion only.